







ex1020aeelogo.jpg [ex1020aeelogo.jpg]


Exhibit 10.20


SCHEDULE I
CHANGE OF CONTROL SEVERANCE PLAN PARTICIPANTS


Benefit Level1 - 3
Baxter, Warner L.
Mark, Richard J.
Birk, Mark C.
Moehn, Michael L.
Diya, Fadi M.
Nelson, Gregory L.
Lyons, Martin J.
 
Benefit Level - 2
Steinke, Bruce A.
 
Benefit Level - 1
 
 

















Approval of recommendation to the Board by: /s/ James C. Johnson Date:
12/08/2016
James C. Johnson, Chairman, For the Human Resources Committee






















____________________
1 Benefit Levels are defined as a payment amount equal to a cash severance
multiple of base pay, target short-term incentive award, short-term incentive
award in year of termination (prorated at target), the actuarial equivalent of
the benefit under the qualified defined benefit retirement plan and any excess
or supplemental retirement plan.




ex1020recycle.jpg [ex1020recycle.jpg]



